 

EXHIBIT 10.4

 

PLACEMENT AGENT AND ADVISORY SERVICES AGREEMENT

 WITH MONARCH BAY SECURITIES, LLC

 

 

 

 

PLACEMENT AGENT AND ADVISORY

 SERVICES AGREEMENT

 

This Placement Agent and Advisory Services Agreement (this "Agreement") is made
as of May 1, 2012 (the “Effective Date”), by and between Vinyl Products, Inc. a
Nevada corporation (together with its subsidiaries, the "Company"), and Monarch
Bay Associates, LLC, a California limited liability company ("MBA"). MBA and the
Company agree as follows:

 

1.Engagement of MBA: The Company hereby engages MBA, and MBA hereby accepts such
engagement, to act as the Company's placement agent, on an exclusive basis, with
respect to finding investors (the “Investors”) for one or more offerings of the
Company’s securities (including placements of the Company’s debt) in a
transaction or transactions exempt from registration under the Securities Act of
1933, as amended, and in compliance with the applicable laws and regulations of
any jurisdiction in which securities are sold under this Agreement (each, a
“Financing”).

 

The Company acknowledges and agrees that MBA's obligations hereunder are on a
reasonable best efforts basis only and that the execution of this Agreement does
not constitute a commitment by MBA to purchase any securities and does not
ensure the successful placement of any securities or any portion thereof or the
success of MBA with respect to securing any other financing on behalf of the
Company. MBA will act solely as a broker with respect to identifying and
negotiating with potential investors in a Financing. MBA will not act as an
underwriter in any Financing.

 

2.MBA's Compensation: The Company hereby agrees to pay MBA fees in such amount
and upon such terms and conditions contained herein upon the successful
completion of a Financing as follows:

 

Retainer. The retainer is waived.

 

Success Fees. The Company will pay MBA a Success Fee, as described below, when
the Company closes on a Financing during the Term (as hereinafter defined) of
this Agreement or during a two-year period thereafter.

 

Computation and Payment of Success Fees.

 

For each Financing, the Success Fee will be a cash fee equal to 10% of gross
proceeds raised in the Financing (including, without limitation, upon exercise
of any warrants issued in Financing).

 

The cash fee as specified above will be due and payable upon the closing of each
Financing and will be payable directly to MBA from the escrow established for
such closing or in such other manner as may be acceptable to MBA. Immediately
prior to closing of a Financing, the Company will sign a payment authorization
letter, in a form to be prepared at the sole discretion of MBA, irrevocably
instructing the Financing source or Escrow Agent to deduct the cash fee and
non-accountable expense fee due to MBA from the Financing and remit the cash fee
and non-accountable expense fee directly to MBA.

 

3.Certain Matters Relating to MBA’s Duties:

 

(a)MBA shall (i) assist the Company in the preparation of information documents
to be shared with potential Investors (ii) identify and screen potential
Investors, and (iii) perform other related duties.

 

(b)MBA shall perform its duties under this Agreement in a manner consistent with
the instructions of the Company. Such performance shall include the delivery of
information to potential interested parties, conducting due diligence, and
leading discussions with potential Investors.

 

 

 

 

(c)MBA shall not engage in any form of general solicitation or advertising in
performing its duties under this Agreement. This prohibition includes, but is
not limited to, any mass mailing, any advertisement, article or notice published
in any magazine, newspaper or newsletter and any seminar or meeting where the
attendees have been invited by any mass mailing, general solicitation or
advertising.

 

(d)MBA is and will hereafter act as an independent contractor and not as an
employee of the Company and nothing in this Agreement shall be interpreted or
construed to create any employment, partnership, joint venture, or other
relationship between MBA and the Company. MBA will not hold itself out as
having, and will not state to any person that MBA has, any relationship with the
Company other than as an independent contractor. MBA shall have no right or
power to find or create any liability or obligation for or in the name of the
Company or to sign any documents on behalf of the Company.

 

4.Certain Matters Relating to Company’s Duties:

 

(a)The Company shall promptly provide MBA with all relevant information about
the Company (to the extent available to the Company in the case of parties other
than the Company) that shall be reasonably requested or required by MBA, which
information shall be complete and accurate in all material respects at the time
furnished.

 

(b)The Company recognizes that in order for MBA to perform properly its
obligations in a professional manner, it is necessary that MBA be informed of
and, to the extent practicable, participate in meetings and discussions between
the Company and any third party, including, without limitation, any prospective
purchaser of the Company’s securities, relating to the matters covered by the
terms of MBA's engagement.

 

(c)The Company agrees that any report or opinion, oral or written, delivered to
it by MBA is prepared solely for its confidential use and shall not be
reproduced, summarized, or referred to in any public document or given or
otherwise divulged to any other person without MBA's prior written consent,
except as may be required by applicable law or regulation.

 

(d)The Company represents and warrants that: (i) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (ii) this Agreement has been duly authorized and executed by and
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms; and (iii) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of the Company's certificate of
incorporation or by-laws. Further, this Agreement and the transactions
contemplated herein shall not conflict with or result in the breach of any
agreement to which the Company is a party at the time the transactions
contemplated herein are consummated.

 

(e)Upon the completion of a Financing, the Company will provide MBA with the
right of first refusal for two years from the date of the termination of this
Agreement to serve as the exclusive financial advisor on any public or private
financing (debt or equity), merger, business combination, recapitalization or
sale of some or all of the equity or assets of the Company (collectively,
“Future Services”). In the event the Company notifies MBA of its intention to
pursue an activity that would enable MBA to exercise its right of first refusal
to provide Future Services, MBA shall notify the Company of its election to
provide such Future Services, within thirty (30) days of written notice by the
Company. In the event the Company engages MBA to provide such Future Services,
MBA will be compensated consistent with Section 3.0 of this Agreement, unless
mutually agreed otherwise by the Company and MBA.

 

 

 

 

5.Term; Termination of Agreement. The initial term of this Agreement shall be
from the Effective Date through the first anniversary thereof (the “Initial
Term”). Either party may terminate this Agreement prior to its expiration by
notifying the other party in writing upon a material breach by that other party,
unless such breach is curable and is in fact cured within fifteen (15) days
after such notice. Notwithstanding the foregoing, all provisions of this
Agreement (including Exhibit A hereto) other than Sections 1, 3 and 4 (a) and
(b) shall survive the termination or expiration of this Agreement. MBA shall be
entitled to compensation under Section 2 (and payment for expenses under Section
12) based on the completion of a Financing prior to the termination or
expiration of this Agreement or during a two year period following termination
so long as any Investors (or any affiliate of any such person or entity) were
introduced by MBA to the Company. MBA will provide to the Company within twenty
(20) business days after the expiration or termination of this Agreement a list
of all persons or entities introduced by MBA to the Company pursuant to this
Agreement (the “Introduction List”). Within five (5) business day following the
delivery of the Introduction List to the Company, the Company will provide MBA
with written notice of any objections to the inclusion of any person or entity
in the Introduction List and state the basis for each objection in reasonable
detail. The inclusion of a person or entity in the Introduction List shall be
deemed conclusive in making a later determination as to whether a Success Fee is
payable hereunder, unless the Company shall have made a timely and proper
objection. The parties will cooperate to resolve the status of any person or
entity as to which the Company shall have made a timely and proper objection.

 

Except as otherwise specifically provided for herein, the Company shall have no
liability to MBA should the Company terminate this Agreement prior to the
completion of a Financing.

 

6.Indemnification. The indemnification provisions set forth in Exhibit A hereto
are incorporated by reference and are a part of this Agreement.

 

7.Notices. Any notice, consent, authorization or other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by fax during the normal business hours
of the party receiving such notice so long a copy of that notice is also send by
certified mail, return receipt requested at the time it is transmitted by fax,
five business days after being mailed by certified mail, return receipt
requested or one business day after being sent by a nationally recognized
overnight delivery service, charges and postage prepaid, properly addressed to
the party to receive such notice, at the following address or fax number for
such party (or at such other address or fax number as shall hereafter be
specified by such party by like notice):

 

If to the Company, to: 

 

Keith Moore, Director 

Vinyl Products, Inc. 

30950 Rancho Viejo Rd #120 

San Juan Capistrano, California 92675 

Telephone Number: (949) 373-7281 

Fax Number: (815) 301-8099 

E-mail: keith@monarchbayassociates.com

 

If to MBA, to:

 

David Walters, Principal 

Monarch Bay Associates, LLC 

30950 Rancho Viejo Rd #120 

San Juan Capistrano, California 92675 

Telephone Number: (949) 373-7282 

Fax Number: (815) 301-8099 

E-mail: david@monarchbayassociates.com

 

8.Company to Control Financings. The terms and conditions under which the
Company would enter into a Financing shall be at the sole discretion of the
Company. Nothing in this Agreement shall obligate the Company to actually
consummate a Financing. The Company may terminate any negotiations or
discussions at any time and reserves the right not to proceed with a Financing.

 

 

 

 

9.Confidentiality of Company Information. MBA, and its officers, directors,
employees and agents shall maintain in strict confidence and not copy, disclose
or transfer to any other party (1) all confidential business and financial
information regarding the Company and its affiliates, including without
limitation, projections, business plans, marketing plans, product development
plans, pricing, costs, customer, vendor and supplier lists and identification,
channels of distribution, and terms of identification of proposed or actual
contracts and (2) all confidential technology of the Company. In furtherance of
the foregoing, MBA agrees that it shall not transfer, transmit, distribute,
download or communicate, in any electronic, digitized or other form or media,
any of the confidential technology of the Company. The foregoing is not intended
to preclude MBA from utilizing, subject to the terms and conditions of this
Agreement, the Financing or Offering Memorandum and/or other documents prepared
or approved by the Company. Further, the Company must approve the Financing or
Offering Memorandum, being prepared by MBA, before it is mailed to prospective
Investors.

 

All communications regarding any possible transactions, requests for due
diligence or other information, requests for facility tours, product
demonstrations or management meetings, will be submitted or directed to the
Company, and MBA shall not contact any employees, customers, suppliers or
contractors of the Company or its affiliates without express permission. Nothing
in this Agreement shall constitute a grant of authority to MBA or any
representatives thereof to remove, examine or copy any particular document or
types of information regarding the Company, and the Company shall retain control
over the particular documents or items to be provided, examined or copied. If a
Financing is not consummated, or if at any time the Company so requests, MBA and
its representatives will return to the Company all copies of information
regarding the Company in their possession.

 

The provisions of this Section shall survive any termination of this Agreement.

 

10.Press Releases, Etc. The Company shall control all press releases or
announcements to the public, the media or the industry regarding any Financing
or business relationship involving the Company or its affiliates. Except for
communication to Investors in furtherance of this Agreement, MBA will not
disclose the fact that discussions or negotiations are taking place concerning a
possible Financing involving the Company, or the status or terms and conditions
thereof.

 

11.Due Diligence: Neither the Company, nor any of its directors, officers or
stockholders, should, in any way rely on MBA to perform any due diligence with
respect to the Company. It is expressly understood and agreed that the Investors
and parties to any Financing will conduct their own due diligence on the Company
and the opportunity.

 

12.Expenses, Etc. The Company will reimburse MBA for all pre-approved (in
writing) travel and other expenses. Such expenses shall be reimbursed within
thirty (30) days of submission of MBA’s invoice with appropriate support to the
Company. The Company will pay all other costs and expenses incident to the
issuance, offer, sale and delivery of each Financing, including but are not
limited to state “Blue Sky” fees, legal fees, printing costs, travel costs,
mailing, couriers, and personal background checks.

 

13.Compliance with Laws. MBA represents and warrants that it shall conduct
itself in compliance with applicable federal and state laws. MBA represents that
it is not a party to any other Agreement, which would conflict with or interfere
with the terms and conditions of this Agreement.

 

14.Assignment Permissable. MBA reserves the right to assign a portion of this
Agreement to one or more sub-agents with respect to any Financing, subject to
the prior written consent of the Company. Any approved sub-agent shall be paid a
portion of Success Fees as may be determined by MBA. The Company does
acknowledge that MBA may pay other consultants or agents in connection with the
Financing(s).

 

15.Amendments. Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.

 

 

 

 

16.Governing Law; Dispute Resolution. This Agreement shall be deemed to have
been made in the State of California and shall be construed, and the rights and
liabilities determined, in accordance with the law of the State of California,
without regard to the conflicts of laws rules of such jurisdiction. Any
controversy or claim relating to or arising from this Agreement (an "Arbitrable
Dispute") shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the "AAA") as such
rules may be modified herein or as otherwise agreed by the parties in
controversy. The forum for arbitration shall be Orange County, California.
Following thirty (30) days notice by any party of intention to invoke
arbitration, any Arbitrable Dispute arising under this Agreement and not
mutually resolved within such thirty (30) day period shall be determined by a
single arbitrator upon which the parties agree.

 

17.Waiver. Neither MBA’s nor the Company’s failure to insist at any time upon
strict compliance with this Agreement or any of its terms nor any continued
course of such conduct on their part shall constitute or be considered a waiver
by MBA or the Company of any of their respective rights or privileges under this
Agreement.

 

18.Severability. If any provision herein is or should become inconsistent with
any present or future law, rule or regulation of any sovereign government or
regulatory body having jurisdiction over the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
such law, rule or regulation. In all other respects, this Agreement shall
continue to remain in full force and effect.

 

19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and will become effective and binding
upon the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement. All counterparts so executed shall constitute one
Agreement binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the same counterpart. Each of the parties hereto
shall sign a sufficient number of counterparts so that each party will receive a
fully executed original of this Agreement.

 

20.Entire Agreement. This Agreement (together with Exhibit A hereto) constitutes
the entire agreement between the Company and MBA. No other agreements,
covenants, representations or warranties, express or implied, oral or written,
have been made by any party hereto to any other party concerning the subject
matter hereof. All prior and contemporaneous conversations, negotiations,
possible and alleged agreements, representations, covenants and warranties
concerning the subject matter hereof are merged herein and shall be of no
further force or effect.

 

  Monarch Bay Associates, LLC (the “MBA”)           By:         David Walters  
  Title: Principal             Vinyl Products, Inc. (the “Company”)          
By:         Keith Moore     Title: Director  

 

 

 

 

EXHIBIT A

 Indemnification

 

The Company agrees that it shall indemnify and hold harmless, MBA, its members,
managers, officers, employees, agents, affiliates and controlling persons within
the meaning of Section 20 of the Securities Exchange Act of 1934 and Section 15
of the Securities Act of 1933, each as amended (any and all of whom are referred
to as an "Indemnified Party"), from and against any and all losses, claims,
damages, liabilities, or expenses, and all actions in respect thereof
(including, but not limited to, all legal or other expenses reasonably incurred
by an Indemnified Party in connection with the investigation, preparation,
defense or settlement of any claim, action or proceeding, whether or not
resulting in any liability), incurred by an Indemnified Party with respect to,
caused by, or otherwise arising out of any transaction contemplated by this
Agreement or MBA's performing the services contemplated hereunder; provided,
however, the Company will not be liable to the extent, and only to the extent,
that any loss, claim, damage, liability or expense is finally judicially
determined to have resulted primarily from MBA's gross negligence or bad faith
in performing such services.

 

If the indemnification provided for herein is conclusively determined (by an
entry of final judgment by a court of competent jurisdiction and the expiration
of the time or denial of the right to appeal) to be unavailable or insufficient
to hold any Indemnified Party harmless in respect to any losses, claims,
damages, liabilities or expenses referred to herein, then the Company shall
contribute to the amounts paid or payable by such Indemnified Party in such
proportion as is appropriate and equitable under all circumstances taking into
account the relative benefits received by the Company on the one hand and MBA on
the other, from the transaction or proposed transaction under the Agreement or,
if allocation on that basis is not permitted under applicable law, in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and MBA on the other, but also the relative fault
of the Company and MBA; provided, however, in no event shall the aggregate
contribution of MBA and/or any Indemnified Party be in excess of the net
compensation actually received by MBA and/or such Indemnified Party pursuant to
this Agreement.

 

The Company shall not settle or compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened action,
claim, suit or proceeding in which any Indemnified Party is or could be a party
and as to which indemnification or contribution could have been sought by such
Indemnified Party hereunder (whether or not such Indemnified Party is a party
thereto), unless such consent or termination includes an express unconditional
release of such Indemnified Party, reasonably satisfactory in form and substance
to such Indemnified Party, from all losses, claims, damages, liabilities or
expenses arising out of such action, claim, suit or proceeding.

 

In the event any Indemnified Party shall incur any expenses covered by this
Exhibit A, the Company shall reimburse the Indemnified Party for such covered
expenses within ten (10) business days of the Indemnified Party's delivery to
the Company of an invoice therefor, with receipts attached. Such obligation of
the Company to so advance funds may be conditioned upon the Company's receipt of
a written undertaking from the Indemnified Party to repay such amounts within
ten (10) business days after a final, non-appealable judicial determination that
such Indemnified Party was not entitled to indemnification hereunder.

 

The foregoing indemnification and contribution provisions are not in lieu of,
but in addition to, any rights which any Indemnified Party may have at common
law hereunder or otherwise, and shall remain in full force and effect following
the expiration or termination of MBA's engagement and shall be binding on any
successors or assigns of the Company and successors or assigns to all or
substantially all of the Company's business or assets.

 

Initials       Initials       

 

 

 

 